Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 12/02/2021 has been entered.
Office action responsive to the claim set filed on 12/02/2021. Claims 1 and 19 have been amended, and claims 15 and 28 have been cancelled.  Claims 1, 16-17, 19, 29, 61-62 are pending. Claims 1, 19 are independent claims.
Response to Arguments 
Applicant’s arguments filed 12/02/2021 with respect to claim(s) 1, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1, 16-17. 19 and 29 objected to because of the following informalities:  
Claims 1 and 19 contain the abbreviations “NR” and eLTE”  without first defining the abbreviation.
Claims 16, 17 and 29 contain the abbreviation “LTE”  without first defining the abbreviation.
Claims 16 and 29 contain the abbreviation “5G”  without first defining the abbreviation.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16-17, 19, 29 and 61-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the UE” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 19 recites “the source cell” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 1 and 19 recite “the air-interface configuration parameter” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
  Claims 16-17, 29, and 61-62 are rejected for depending on claim 1 and containing the same deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0182737 A1) in view of Chun et al (US 10,772,034 B2) further in view of Iwamura; Mikio et al. US 20130070680 A1.

Consider claim 1
Futaki discloses a mobility management method (See Futaki 12A-13B, [0173]-[0176]), comprising: 
when the UE is in a connected state (See Futaki [0166] In Step 1201, the UE 1 is connected to the NR NB 3 and is in connected state (e.g., RRC Connected)), the mobility management method further comprises:
receiving a handover command message from the network side device in the source cell, the handover command message being used to indicate a target cell for handover to the UE (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents); and 
performing cell handover in accordance with the target cell indicated in the handover command message (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0176] step 1206, in response to receiving the RRC message containing the Handover Command message, the UE 1 moves to a target RAN (i.e., E-UTRAN) and performs a handover according to the transparent container..UE 1 establishes a radio connection with the target LTE eNB 2 associated with the LTE System)
 wherein when the source cell is an NR cell and the target cell is an eLTE cell (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0176] source is NR and target is LTE), the management method further comprises: 
receiving a Radio Resource Control (RRC) reconfiguration message from the network side device in the source cell (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents), wherein when the target cell and the source cell belong to different core networks (See Futaki [0235] “The above embodiments have been described based on a configuration example of a network in which both the LTE eNBs 2 and the NR NB 3 are connected to the NG Core 5. Alternatively, the LTE eNB 2 may be connected to an EPC (i.e., enhanced EPC (eEPC)) that is enhanced to perform interworking with the NG System”), the RRC configuration message carries the air-interface configuration parameter of the target cell and an Information element (IE) of the core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..”), and when the target cell and the source cell belong to a same core network (See Futaki Fig. 1, [0068] an LTE base station (i.e., eNB) 2, a New Radio (NR) base station (i.e., NR NodeB (NR NB)) 3, and a NextGen (NG) Core 5), the RRC reconfiguration message carries the air-interface configuration parameter of the target cell, and carries the IE of the core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..”).
Futaki does not explicitly disclose receiving core network information about each cell from a network side device, the core network information being used to indicate a type of a core network;
when the UE is in a connected state, subsequent to receiving the core network information about each cell from the network side device; and
subsequent to the handover command message from the network side device in the source cell, the management method further comprises: receiving a Radio Resource Control (RRC) reconfiguration message from the network side device in the source cell.
Chun teaches receiving core network information about each cell from a network side device, the core network information being used to indicate a type of a core network (Chun c.19 l.4-65 UE receives core network information from NR cell or LTE cell indicating the core network is either an EPC, NCN, or both); 
when the UE is in a connected state, subsequent to receiving the core network information about each cell from the network side device (Chun c.12 l.16-19 UE transitions from idle to connected state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Futaki to include the teachings of Chun, in order compatibility with a legacy system is maintained (Chun C.3 l50-53)
Futaki in view of Chun does not explicitly teach subsequent to the handover command message from the network side device in the source cell, the management method further comprises: receiving a Radio Resource Control (RRC) reconfiguration message from the network side device in the source cell.
Examiner notes that Futaki teaches the handover command message and RRC reconfiguration message are received together.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to receive the RRC reconfiguration message subsequent to the handover command message, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Nenvin v. Erlichmena, 168 USPQ 177, 179.
Further, analogous art Iwamura teaches subsequent to the handover command message from the network side device in the source cell, receiving a Radio Resource Control (RRC) reconfiguration message from the network side device in the source cell (See Iwamura [0009] Then, a radio base station eNB is configured to add "MeasObject#4" for designating the "F4" and link the "MeasId" to the "MeasObject#4" by "RRC Connection Reconfiguration" immediately after "Handover Command" or "Re-establishment").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination of Futaki and Chun to include the teachings of Iwamura, in order to release configuration information (Iwamura [0105]).

Consider claim 19
Futaki discloses a mobility management method (See Futaki 12A-13B, [0173]-[0176]), comprising: 
 wherein when the source cell is an NR cell and the target cell is an eLTE cell (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0176] source is NR and target is LTE), the management method further comprises: 
transmitting a Radio Resource Control (RRC) reconfiguration message to the UE (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents), wherein when the target cell and the source cell belong to different core networks (See Futaki [0235] “The above embodiments have been described based on a configuration example of a network in which both the LTE eNBs 2 and the NR NB 3 are connected to the NG Core 5. Alternatively, the LTE eNB 2 may be connected to an EPC (i.e., enhanced EPC (eEPC)) that is enhanced to perform interworking with the NG System”), the RRC configuration message carries the air-interface configuration parameter of the target cell and an Information element (IE) of the core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..”), and when the target cell and the source cell belong to a same core network (See Futaki Fig. 1, [0068] an LTE base station (i.e., eNB) 2, a New Radio (NR) base station (i.e., NR NodeB (NR NB)) 3, and a NextGen (NG) Core 5), the RRC reconfiguration message carries the air-interface configuration parameter of the target cell, and carries the IE of the core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..” Fig 18A-B [0213] target RAT Type).
Futaki does not explicitly disclose transmitting core network information about each cell to a UE, the core network information being used to indicate a type of a core network so that the UE performs cell reselection in accordance with the core network information about each cell and a capability of the UE for supporting the core network when the UE is in an idle state, wherein the capability of the UE for supporting the core network is the type of the core network capable of being supported by the UE; and
subsequent to transmitting the handover command message to the UE, the management method further comprises: transmitting a Radio Resource Control (RRC) reconfiguration message 
Chun teaches transmitting core network information about each cell to a UE, the core network information being used to indicate a type of a core network so that the UE performs cell reselection in accordance with the core network information about each cell (Chun c.19 l.4-65 UE receives core network information from NR cell or LTE cell indicating the core network is either an EPC, NCN, or both)
and a capability of the UE for supporting the core network when the UE is in an idle state, wherein the capability of the UE for supporting the core network is the type of the core network capable of being supported by the UE (Chun Fig. 1, C. 9 L. 55-60 and C.20 L.20-30 Fig. 11, discussing UE capability for type of core network; c.19 l.4-65 UE can camp on cell connected to the network core that the UE supports; p.12 l.26-39 cell in idle state);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Futaki to include the teachings of Chun, in order compatibility with a legacy system is maintained (Chun C.3 l50-53)
Futaki in view of Chun does not explicitly teach subsequent to transmitting the handover command message to the UE, the management method further comprises: transmitting a Radio Resource Control (RRC) reconfiguration message 
Examiner notes that Futaki teaches the handover command message and RRC reconfiguration message are transmitted together.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to transmit the RRC reconfiguration message subsequent to the handover command message, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Nenvin v. Erlichmena, 168 USPQ 177, 179.
Further, analogous art Iwamura teaches subsequent to transmitting the handover command message to the UE, the management method further comprises: transmitting a Radio Resource Control (RRC) reconfiguration message (See Iwamura [0009] Then, a radio base station eNB is configured to add "MeasObject#4" for designating the "F4" and link the "MeasId" to the "MeasObject#4" by "RRC Connection Reconfiguration" immediately after "Handover Command" or "Re-establishment").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination of Futaki and Chun to include the teachings of Iwamura, in order to release configuration information (Iwamura [0105]).
Consider claim 61
The combination teaches an electronic device, comprising one or more processors, a memory, and one or more programs stored in the memory and executed by the one or more processors so as to implement the mobility management method according to claim 1 (Futaki Fig. 1 [0068] UE 1). 

Consider claim 62
The combination teaches an electronic device, comprising one or more processors, a memory, and one or more programs stored in the memory and executed by the one or more processors so as to implement the mobility management method according to claim 19 (Futaki Fig. 1 [0068] eNB 2 NB 3).

Claims 16-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0182737 A1),Chun et al (US 10,772,034 B2) and Iwamura; Mikio et al. US 20130070680 A1, further in view of HUAWEI: "Inter-system mobility cases", 3GPP DRAFT; R3-170229 INTERSYSTEM MOBILITY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE; RAN WG3, Spokane, Washington, USA; 20170117- 20170119, 11 January 2017 (2017-01-11), XP051204287, referred to as “Huawei R3-170229” herein.
Consider claim 16
The combination teaches wherein the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network (Futaki Fig. 10 Source cell eLTE 5G core, Fig. 12A-12B target cell eLTE 5Gcore; Chun Fig. 10 operation of eLTE cell connected to 5G and LTE cell),, 
subsequent to receiving the handover command message from the network side device in the source cell, the mobility management method further comprises: 
receiving an RRC reconfiguration message from the network side device in the source cell (See Iwamura [0009] "RRC Connection Reconfiguration" immediately after "Handover Command"), the RRC reconfiguration message carrying the air-interface configuration parameter of the target cell and an IE of core network security-related information about the target cell (See Futaki [0173]-[0175] “..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information..” Fig 18A-B [0213] target RAT Type).
The combination does not explicitly teach wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell.
Huawei R3-170229 teaches wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 Proposal 2)
and further teaches receiving an RRC reconfiguration message from the network side device in the source cell cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 RRC reconfiguration)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Huawei R3-170229, in order perform inter-system handover (Huawei R3-170229 Section 3 Conclusion).

Consider claim 17
The combination teaches when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell  (Futaki Fig. 10 Source cell eLTE 5G core, Fig. 12A-12B target cell eLTE 5Gcore; Chun Fig. 10 operation of eLTE cell connected to 5G and LTE cell), 
 subsequent to receiving the handover command message from the network side device in the source cell, the mobility management method further comprises: receiving an RRC reconfiguration message from the network side device in the source cell (See Iwamura [0009] "RRC Connection Reconfiguration" immediately after "Handover Command"),, and the RRC reconfiguration message carrying the IE of the core network security-related information about the target cell (See Futaki [0173]-[0175] “..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information..” Fig 18A-B [0213] target RAT Type).
The combination does not explicitly teach wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell and the target cell and the source cell are a same cell.
Huawei R3-170229 teaches wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 Proposal 2) and the target cell and the source cell are a same cell (See Huawei R3-170229 In scenario 2, considering the possible load balance management and service support difference between EPC and NGC, it is possible that the LTE eNB should perform CN relocation between EPC and NGC for the UE. The procedure could be shown as Figure 3.)
and further teaches receiving an RRC reconfiguration message from the network side device in the source cell cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 RRC reconfiguration) and further teaches
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Huawei R3-170229, in order perform inter-system handover (Huawei R3-170229 Section 3 Conclusion).

Consider claim 29
 The combination teaches wherein the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network (Futaki Fig. 10 Source cell eLTE 5G core, Fig. 12A-12B target cell eLTE 5Gcore; Chun Fig. 10 operation of eLTE cell connected to 5G and LTE cell),
subsequent to transmitting the handover command message to the UE the mobility management method further comprises: transmitting an RRC reconfiguration message to the UE (See Iwamura [0009] "RRC Connection Reconfiguration" immediately after "Handover Command"), and the RRC reconfiguration message carrying the air-interface configuration parameter of the target cell and an IE of core network security- related information about the target cell (See Futaki [0173]-[0175] “..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information..” Fig 18A-B [0213] target RAT Type).
The combination does not explicitly teach wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell.
Huawei R3-170229 teaches wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 Proposal 2)
and further teaches receiving an RRC reconfiguration message from the network side device in the source cell cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 RRC reconfiguration)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Huawei R3-170229, in order perform inter-system handover (Huawei R3-170229 Section 3 Conclusion).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647